ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Venneri et al. (US Pub. No. 2012/0140867), teaches a microencapsulated fuel particle within a ceramic matrix (Fig. 1 and [0034]-[0035]).  However, Venneri et al. does not each a pebble of microencapsulated fuel particles with a non-fueled matrix ceramic surrounding the pebble as claimed.  Senor et al. (US Pub. No. 2008/0240334), teaches a pebble of microencapsulated fuel particles with a non-fueled matrix ceramic (18) surrounding the inner fuel pebble (Figs. 1a and 2a, [0023], and [0026]).  However, the microencapsulated fuel particles of Senor et al. are not within a fully ceramic matrix as the matrix (16) of Senor et al. is Zr or ZrHx matrix ([0025]).  There is no suggestion or motivation to employ the non-fueled coating of Senor et al. and form pebbles with the fuel particles and matrix of Venneri et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 27, 2022